PER CURIAM.
AFFIRMED. See Citizens Prop. Ins. Corp. v. Munoz, 158 So.3d 671 (Fla. 2d DCA 2014) (holding that sinkhole endorsement to “all risks” homeowners insurance policy, did not change underlying policy into “named perils” policy, and thus, insureds had burden of establishing that loss occurred during policy period, and if insured’s met that burden, insurer then had burden of proving that loss resulted from excluded cause), review denied, SC15-414, 2015 WL 9307172 (Fla.2015); Mejia v. Citizens Prop. Ins. Corp., 161 So.3d 576, 578 (Fla. 2d. DCA 2014) (explaining that fact that insured’s sinkhole coverage was provided in endorsement to underlying homeowner’s insurance policy did not change *1248“all risks” nature of underlying policy; endorsement merely narrowed policy’s earth movement exclusion; insurer had burden of proof to show that cause of property loss was excluded from coverage under policy’s terms).
TORPY and EVANDER, JJ. concur.
BERGER, J., concurs in result only.